United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       March 29, 2007

                                                                Charles R. Fulbruge III
                               No. 06-60426                             Clerk
                             Summary Calendar




JAMES ROEHL CURIOSO,

                                         Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                         Respondent.



                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                            No. A41 891 471
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     James Curioso, a native and citizen of the Philippines, peti-

tions for review of a decision of the Board of Immigration Appeals

(“BIA”) affirming a decision of an immigration judge (“IJ”) denying

his application for discretionary cancellation of removal under

8 U.S.C. § 1229b(a).        Curioso argues that he should have been

granted cancellation of removal, because the factors favorable to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60426
                                -2-

his remaining in this country outweigh the adverse factors.    Be-

cause Curioso was found to be removable by reason of having commit-

ted a criminal offense covered in section 8 U.S.C. § 1182(a)(2), we

lack jurisdiction to consider this argument.       See id. § 1252-

(a)(2)(C).

     Curioso also contends that when, after hearing testimony from

Curioso and his wife, the IJ refused to hear from any other wit-

nesses, the IJ (1) violated In re C-V-T-, 22 I.& N. Dec. 7, 11 (BIA

1998), by not allowing evidence attesting to Curioso’s good charac-

ter and (2) violated Curioso’s due process rights. We review ques-

tions of law and due process challenges de novo.   Mai v. Gonzales,

473 F.3d 162, 164 (5th Cir. 2005); Anwar v. INS, 116 F.3d 140, 144

(5th Cir. 1997).

     Curioso has not demonstrated that, by limiting unnecessary

testimony after the IJ had already determined that Curioso lacked

good moral character, the IJ disregarded C-V-T-, 22 I. & N. Dec.

at 11.   Curioso also has failed to make an initial showing of sub-

stantial prejudice with respect to his due process claim.      See

Anwar, 116 F.3d at 144.

     The petition for review is DISMISSED IN PART for lack of jur-

isdiction and DENIED IN PART.